Title: From James Madison to Louis-André Pichon, 30 October 1802
From: Madison, James
To: Pichon, Louis-André


Sir
Department of State October 30th 1802.
I have received and laid before the President your note communicating the evacuation of certain foreign territories by the french troops, and the two Senatus Consulta, one proclaiming the suffrage by which the chief Consul is appointed for life, the other organizing the constitution of the Republic.
The President placing a just value on this mark of a disposition in the French Government corresponding so well with that of the Government of the United States to strengthen confidence by frank and friendly communications, does not lose the occasion of manifesting the interest which the United States take in every measure honorable to the external policy of the French Republic; or which may be adopted with a view to its external stability and happiness.
Having themselves exercised the Right of modelling their Government according to their own estimate of the circumstances in which they are placed, they must entertain the deeper respect for the same right in others. Uniting with this sentiment that which belongs to the friendly relations subsisting with the French Nation, they can offer no wish more sincere or more suitable than that the lusture [sic] which its arms have acquired under the Heroism of its present chief, may be equalled by the blessings resulting from his civil administration. With great consideration &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Pichon to JM, 27 Oct. 1802.


